 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
This Security Agreement (the “Agreement”) is entered into on this 26th day of
March, 2008, with an effective date of January 30, 2008 (the “Effective Date”),
by and between Ethos Environmental, Inc., a Nevada corporation (the “Debtor”),
in favor of Patricia Applegate (the “Secured Party”).
 
RECITALS
 
The Secured Party and Debtor are parties to a Secured Promissory Note (the
“Promissory Note”) dated even herewith, whereby Secured Party loaned the Debtor
$1,000,000.00.  The parties intend that the Debtor’s obligations to repay the
Notes be secured by all of the assets of the Debtor.
 
AGREEMENT


In consideration of the loan to Debtor, the above stated Recitals and for other
good and valuable consideration, the Debtor hereby agrees with the Secured Party
as follows:
 
1.           Grant of Security Interest.
 
(a)           To secure the Debtor’s full and timely performance of all of the
Debtor’s obligations and liabilities to the Secured Party pursuant to the
Promissory Note (including, without limitation, Debtor’s to timely pay the
principal amount of, and interest on, the Promissory Note and any other amounts
payable with respect to the Promissory Note) (the “Obligations”), hereby grants
to the Secured Party a lien on and security interest (the “Security Interest”)
in, all of the Debtor’s right, title and interest in and to its personal
property and assets (both tangible and intangible), including, without
limitation, the following, whether now owned or hereafter acquired and wherever
located: (a) all Receivables; (b) all Equipment; (c) all Fixtures; (d) all
General Intangibles; (e) all Inventory; (f) all Investment Property; (g) all
Deposit Accounts; (h) all Cash;  (i) all other Goods of the Debtor; (j) all
Intellectual Property and (k) all Proceeds of each of the foregoing and all
accessions to, and replacements for, each of the foregoing (collectively, the
“Collateral”). The Security Interest shall be a first and prior interest in all
of the Collateral.
 
(b)           The following terms shall have the following meanings for purposes
of this Agreement:
 
“Account” means any “account,” as such term is defined in the UCC (as defined
below), now owned or hereafter acquired by Debtor or in which Debtor now holds
or hereafter acquires any interest and, in any event, shall include, without
limitation, all accounts receivable, book debts, rights to payment and other
forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter received or acquired by
or belonging or owing to Debtor whether or not arising out of goods or software
sold or services rendered by Debtor or from any other transaction, whether or
not the same involves the sale of goods or services by Debtor and all of
Debtor’s rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Debtor’s rights to
any goods represented by any of the foregoing, and all monies due or to become
due to Debtor under all purchase orders and contracts for the sale of goods or
the performance of services or both by Debtor or in connection with any other
transaction (whether or not yet earned by performance on the part of Debtor),
now in existence or hereafter occurring, including, without limitation, the
right to receive the proceeds of said purchase orders and contracts, and all
collateral security and guarantees of any kind given by any Person with respect
to any of the foregoing.
1

--------------------------------------------------------------------------------


“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which Debtor now or hereafter acquires any right, title, or interest.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by Debtor or in which Debtor now holds or
hereafter acquires any interest.
 
“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit, now owned or hereafter acquired by Debtor or in which Debtor now holds
or hereafter acquires any interest.
 
“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.
 
“Equipment” means any “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest and any and all additions, upgrades, substitutions and
replacements of any of the foregoing, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto, now owned
or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires interest.
 
“Fixtures” means any “fixtures,” as such term is defined in the UCC, together
with all right, title and interest of Debtor in and to all extensions,
improvements, betterments, accessions, renewals, substitutes, and replacements
of, and all additions and appurtenances to any of the foregoing property, and
all conversions of the security constituted thereby, immediately upon any
acquisition or release thereof or any such conversion, as the case may be, now
owned or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.
 
“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, now owned or hereafter acquired by Debtor or in which Debtor now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that Debtor may now or
hereafter have in or under any contracts, rights to payment, payment
intangibles, confidential information, interests in partnerships, limited
liability companies, corporations, joint ventures and other business
associations, permits, goodwill, claims in or under insurance policies,
including unearned premiums and premium adjustments, uncertificated securities,
deposit, checking and other bank accounts, but shall not include any
Intellectual Property.
 
“Goods” means any “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by Debtor or in which Debtor now holds or hereafter acquires
any interest.
 
“Instruments” means any “instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest.
 
“Intellectual Property” means, collectively, all rights, priorities and
privileges of the Debtor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, patents, patent licenses,
trademarks, trademark licenses and trade secrets (including customer lists),
domain names, Web sites and know-how, and all rights to sue at law or in equity
for past, present and future infringement or impairment of Intellectual Property
(including the right to receive all proceeds and damages therefrom), rights to
receive tax refunds and other payments and rights of indemnification.  Set forth
on Exhibit C to this Agreement is a true and correct listing of all (i) patents
(including title, issues date and number); (ii) trademark and service mark
registrations (including mark, registration date and registration number) and
pending applications (including mark, filing date and series number); (iii)
unregistered trademarks, service marks and tradenames (including mark and/or
name, and date of first use); (iv) copyright registrations or foreign
equivalents (including title, registration date and number); and (v)
unregistered works of authorship (including title and date of creation.
2

--------------------------------------------------------------------------------


 “Inventory” means any “inventory,” as such term is defined in the UCC, now
owned or hereafter acquired by Debtor or in which Debtor now holds or hereafter
acquires any interest, and, in any event, shall include, without limitation, all
inventory, goods and other personal property that are held by or on behalf of
Debtor for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process or
materials used or consumed or to be used or consumed in Debtor’s business, or
the processing, packaging, promotion, delivery or shipping of the same, and all
finished goods, whether or not the same is in transit or in the constructive,
actual or exclusive possession of Debtor or is held by others for Debtor’s
account, including, without limitation, all goods covered by purchase orders and
contracts with suppliers and all goods billed and held by suppliers and all such
property that may be in the possession or custody of any carriers, forwarding
agents, truckers, warehousemen, vendors, selling agents or other Persons.
 
“Investment Property” means any “investment property,” as such term is defined
in the UCC, and includes certificated securities, uncertificated securities,
money market funds and U.S. Treasury bills or notes, now owned or hereafter
acquired by Debtor or in which Debtor now holds or hereafter acquires any
interest.
 
 “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to Debtor from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to Debtor
from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to Debtor from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), (d) the proceeds,
damages, or recovery based on any claim of Debtor against third parties (i) for
past, present or future infringement of any copyright, patent or patent license
or (ii) for past, present or future infringement or dilution of any trademark or
trademark license or for injury to the goodwill associated with any trademark,
trademark registration or trademark licensed under any trademark license and (e)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
 
 “Receivables” means all of Debtor’s Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, and letters of credit and Letter of Credit
Rights.
 
“Supporting Obligations” means any “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Debtor or in which Debtor
now holds or hereafter acquires any interest.
3

--------------------------------------------------------------------------------


“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Nevada; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Secured Party’s Lien on any Collateral
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Nevada, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  Unless otherwise defined herein, terms
that are defined in the UCC and used herein shall have the meanings given to
them in the UCC.


2.           Representations and Warranties.  The Debtor hereby represents and
warrants to the Secured Party that:
 
(a)           Ownership of Collateral.  Except for the Security Interest granted
to the Secured Parties pursuant to this Agreement, the Debtor has rights in or
the power to transfer the Collateral free and clear of any adverse lien,
security interest or encumbrance except as created by this Security Interest. No
financing statements covering any Collateral or any proceeds thereof are on file
in any public office (other than filings, if any, listing Secured Party as the
secured party).
 
(b)           Valid Security Interest.  The Security Interest granted pursuant
to this Agreement will constitute a valid and continuing perfected security
interest in favor of the Secured Party in the Collateral for which perfection is
governed by the UCC.
 
(c)           Organization and Good Standing.  The Debtor has been duly
incorporated, and is validly existing and in good standing, under the laws of
the State of Nevada.
 
(d)           Location, State of Incorporation and Name of Debtor. Debtor’s
chief executive office is located at 6800 Gateway Park Drive, San Diego, CA
92154. Debtor’s state of incorporation is Nevada and the exact legal name of the
organization is as set forth in the first paragraph of this Agreement.


3.           [INTENTIONALLY OMITTED]


4.           Covenants.  The Debtor covenants and agrees with the Secured Party
that, from and after the date of this Agreement until the Obligations are paid
in full:


(a)           Other Liens. Except for the Security Interest, the Debtor has
rights in or the power to transfer the Collateral and its title and will be able
to do so hereafter free from any adverse lien, security interest or encumbrance
(other than purchase money security interests that will be discharged upon
Debtor’s payment of the purchase price for the applicable property), and the
Debtor will defend the Collateral against the claims and demands of all persons
at any time claiming the same or any interest therein.
 
(b)           Further Documentation.  At any time and from time to time, upon
the writ­ten request of a Secured Party, and at the sole expense of the Debtor,
the Debtor will promptly and duly authenticate and deliver such further
instruments and documents and take such further action as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted (with the
exception of filing any financing or continuation statements under the UCC in
effect with respect to the Liens created hereby, which shall be the
responsibility of the Secured Party), including, with­out limitation, filing any
financing or continuation statements under the UCC in effect with respect to the
Liens created hereby, obtaining acknowledgment (as reasonably acceptable to the
Secured Party) of any bailee having possession of any Collateral that it holds
the Collateral for the benefit of the Secured Party, and obtaining control of
any Investment Property or Deposit Accounts.  The Debtor also hereby authorizes
the Secured Party file any such financing or continuation statement without the
authentication of the Debtor to the extent permitted by applicable law, and to
describe the collateral covered by any such statements as “all assets of the
Debtor,” “all personal property of the Debtor” or words of similar effect. A
reproduction of this Agreement shall be sufficient as a financing statement (or
as an exhibit to a financing statement on form UCC-1) for filing by the Secured
Party any jurisdiction.
4

--------------------------------------------------------------------------------


(c)           Indemnification.  The Debtor agrees to defend, indemnify and hold
harmless the Secured Party against any and all liabilities, costs and expenses
(including, without limitation, legal fees and expenses) (“Liabilities”):
(i) with respect to, or resulting from, any delay in paying, any and all excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral, (ii) with respect to, or resulting from, any
delay in complying with any law, rule, regu­lation or order of any governmental
authority applicable to any of the Collateral or (iii) in connection with any of
the transactions contemplated by this Agreement.  However, Debtor shall have no
obligation hereunder to indemnify or hold harmless the Secured Party for any
Liabilities that have arisen as a result of the Secured Party’s negligence,
willful misconduct or gross negligence.
 
(d)           Maintenance of Records.  The Debtor will keep and maintain at its
own expense complete and satisfactory records of the Collateral.
 
(e)           Inspection Rights.  The Secured Party shall have full access
during normal business hours, and upon reasonable prior notice, to all the
books, corre­spondence and other records of the Debtor relating to the
Collateral.  The Secured Party or their repre­sentatives may examine such
records and make photocopies or otherwise take extracts from such records.  The
Debtor agrees to render to the Secured Party, at the Debtor’s expense, such
clerical and other assistance as may be reasonably requested with regard to the
exercise of its rights pursuant to this paragraph.
 
(f)           Compliance with Laws, etc.  The Debtor will comply in all material
respects with all laws, rules, regulations and orders of any governmental
authority applicable to any part of the Collateral or to the operation of the
Debtor’s business; provided, however, that the Debtor may contest any such law,
rule, regulation or order in any reasonable manner which does not, in the
reasonable opinion of the Debtor, adversely affect the Secured Party’ rights or
the priority of its liens on the Collateral.
 
(g)           Payment of Obligations.  The Debtor will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or with respect to any its income or profits derived from the
Collateral, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to the
Collateral, except that no such charge need be paid if (i) the validity of such
charge is being contested in good faith by appropriate pro­ceedings, (ii) such
proceedings do not involve any material danger of the sale, forfeiture or loss
of any of the Collateral or any interest in the Collateral and (iii) such charge
is adequately reserved against on the Debtor’s books in accordance with
generally accepted accounting principles.
 
(h)           Limitation on Liens on Collateral.  The Debtor will not create,
incur or permit to exist, will defend the Collateral against, and will take such
other action as is necessary to remove, any lien or claim on or to the
Collateral, other than the Security Interest, and will defend the right, title
and interest of the Secured Parties in and to any of the Collateral against the
claims and demands of all other persons.
 
(i)           Limitations on Dispositions of Collateral.  The Debtor will not
sell, transfer, lease, or otherwise dispose of any of the Collateral, or
attempt, offer or contract to do so; provided, however that Debtor will be
allowed to grant licenses to its products and related documentation in the
ordinary course of business and to establish or provide for escrows of related
intellectual property in connection therewith.
5

--------------------------------------------------------------------------------


(j)           Further Identification of Collateral.  The Debtor will furnish to
the Secured Party from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable
detail.  If Debtor shall obtain rights to any new Intellectual Property, the
provisions of this Agreement shall automatically apply thereto.  Debtor shall
give prompt notice in writing to Secured Party with respect to any such new
Intellectual Property, or renewal or extension of any patent, trademark or
copyright registration.
 
(k)           Notice of Change of State of Incorporation.  The Debtor will
provide written notice to the Secured Party at least 30 days prior to a change
of the Debtor’s state of incorporation. The Debtor will provide written notice
to the Secured Party at least 30 days prior to a change in the location of its
chief executive office.
 
(l)           No Merger.  The Debtor will not merge or consolidate into or
transfer any of the Collateral to any other Person without the prior written
consent of the Secured Party.
 
(m)           Change of Debtor’s Name.  The Debtor will provide written notice
to the Secured Party at least 20 days prior to a change in the Debtor’s name.
 
5.           Event of Default; Secured Party’s Appointment as Attorney-in-Fact.
 
(a)           Event of Default.  For purposes of this Agreement, the occurrence
of any one of the following events (each, an “Event of Default”) shall
constitute a default hereunder and under the Note:
 
(i)           The Debtor’s failure to pay or discharge the Obligations in full
in accordance with the terms of the Note;
 
(ii)           A material breach of a representation or warranty made by the
Debtor under the Promissory Note as of the date thereof;
 
(iii)           The insolvency of the Debtor, the commission of any act of
bankruptcy by the Debtor, the execution by the Debtor of a general assignment
for the benefit of creditors, the filing by or against the Debtor of a petition
in bankruptcy or any petition for relief under the federal bankruptcy act or the
continuation of such petition without dismissal for a period of ninety (90) days
or more, or the appointment of a receiver or trustee to take possession of the
property or assets of the Debtor; or
 
(iv)           If any amendment to or termination of a financing statement
naming the Debtor as debtor and the Secured Party as secured party, or any
correction statement with respect thereto, is filed in any jurisdiction by any
party other than the Secured Party or their counsel, without the prior written
consent of the Secured Party.
6

--------------------------------------------------------------------------------


(b)           Powers.  The Debtor hereby appoints the Secured Party and any
officer or agent of the Secured Party, with full power of substitution, as its
attorney-in-fact with full irrevocable power and authority in the place of the
Debtor and in the name of the Debtor or its own name, from time to time in the
Secured Party’ discretion so long as an Event of Default has occurred and is
continuing, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to authenticate any instrument which may be necessary
or desirable to accomplish the purposes of this Agreement.  Without limiting the
foregoing, so long as an Event of Default has occurred and is continuing, the
Secured Party shall have the right, without notice to, or the consent of, the
Debtor, to do any of the following on the Debtor’s behalf:
 
(i)           to pay or discharge any taxes or liens levied or placed on or
threatened against the Collateral;
 
(ii)           to direct any party liable for any payment under any of the
Collateral to make payment of any and all amounts due or to become due
thereunder directly to the Secured Party or as the Secured Party directs;
 
(iii)           to ask for or demand, collect, and receive payment of and
receipt for, any payments due or to become due at any time in respect of or
arising out of any Collateral;
 
(iv)           to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to enforce any right in
respect of any Collateral;
 
(v)           to defend any suit, action or proceeding brought against the
Debtor with respect to any Collateral;
 
(vi)           to settle, compromise or adjust any suit, action or proceeding
described in subsection (v) above and to give such discharges or releases in
connection therewith as the Secured Party may deem appropriate;
 
(vii)           to assign any patent right included in the Collateral of Debtor
(along with the goodwill of the business to which any such patent right
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Secured Party shall in its sole discretion determine; and
 
(viii)           generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral and to take, at the
Secured Party’s option and the Debtor’s expense, any actions which the Secured
Party deem necessary to protect, preserve or realize upon the Collateral and the
Secured Party’s liens on the Collateral and to carry out the intent of this
Agreement, in each case to the same extent as if the Secured Party were the
absolute owner of the Collateral for all purposes.
 
The Debtor hereby ratifies whatever actions the Secured Party shall lawfully do
or cause to be done in accordance with this Section 5.  This power of attorney
shall be a power coupled with an interest and shall be irrevocable.
 
(c)           No Duty on Secured Party’s Part.  The powers conferred on the
Secured Party by this Section 5 are solely to protect the Secured Party’s
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers.  The Secured Party shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Secured Party nor any of their officers, directors, employees or agents shall,
in the absence of negligence, willful misconduct or gross negligence, be
responsible to the Debtor for any act or failure to act pursuant to this Section
5.
 
6.           Performance by Secured Party Debtor’s Obligations.  If the Debtor
fails to per­form or comply with any of its agreements or covenants contained in
this Agreement and the Secured Party perform or comply, or otherwise cause
performance or compliance, with such agreement or covenant in accordance with
the terms of this Agreement, then the reasonable expenses of the Secured Party
incurred in connection with such performance or compliance shall be payable by
the Debtor to the Secured Party on demand and shall constitute Obligations
secured by this Agreement.
7

--------------------------------------------------------------------------------


7.           Remedies.  If an Event of Default has occurred and is continuing,
the Secured Party may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
relating to the Obligations, all rights and remedies of a secured party under
the UCC.  Without limiting the foregoing, the Secured Party, without demand of
performance or other demand, present­ment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon the Debtor or any other
person (all of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances collect, receive, appropriate and realize
upon any or all of the Collateral, and/or may sell, lease, assign, give an
option or options to purchase, or otherwise dispose of and deliver any or all of
the Collateral (or contract to do any of the foregoing), in one or more parcels
at a public or private sale or sales, at any exchange, broker’s board or office
of any Secured Party or elsewhere upon such terms and conditions as the Secured
Party may deem advisable, for cash or on credit or for future delivery without
assumption of any credit risk.  The Secured Party shall have the right upon any
such public sale or sales and, to the extent permitted by law, upon any such
private sale or sales, to purchase all or any part of the Collateral so sold,
free of any right or equity of redemption in the Debtor, which right or equity
is hereby waived or released. To the extent permitted by applicable law, the
Debtor waives all claims, damages and demands it may acquire against the Secured
Party arising out of the exercise by the Secured Party of any of its rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least five (5) days before such sale or other disposition.  The Debtor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by the Secured Party to collect
such deficiency.
 
8.           Limitation on Duties Regarding Preservation of Collateral.  The
Secured Party’s sole duty with respect to the custody, safekeeping and
preservation of the Collateral, under Sec­tion 9-207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Secured Party deal with
similar property for their own account.  Neither the Secured Party nor any of
their directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Debtor or otherwise.
 
9.           Powers Coupled with an Interest.  All authorizations and agencies
contained in this Agreement with respect to the Collateral are irrevocable and
are powers coupled with an interest.
 
10.         No Waiver; Cumulative Remedies.  The Secured Party shall not by any
act (except by a written instrument pursuant to Section 12(f) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Promissory Note or in
any breach of any of the terms and conditions of this Agreement.  No failure to
exer­cise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Secured Party of any right or remedy
under this Agreement on any one occasion shall not be construed as a bar to any
right or remedy which the Secured Party would otherwise have on any subsequent
occasion.  The rights and remedies provided in this Agreement are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.
 
11.           Termination of Security Interest.  Upon satisfaction of the
Debtor’s obligations pursuant to the Note, or conversion of the Promissory Note
into shares of the Company’s equity securities pursuant to the terms of the
Promissory Note, the security interest granted herein shall terminate and all
rights to the Collateral shall revert to the Debtor.  Upon any such termination,
the Secured Party shall authenticate and deliver to the Debtor such documents as
the Debtor may reasonably request to evidence such termination.
8

--------------------------------------------------------------------------------


12.           Miscellaneous.
 
(a)           Successors and Assigns.  The terms and conditions of this
Agreement shall be binding upon the Debtor and its successors and assigns, as
well as all persons who become bound as a debtor to this Agreement and inure to
the benefit of the Secured Party and its successors and assigns.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the Party hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
(b)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the Party hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(d)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
48 hours after being deposited in the U.S. mail as certified or registered mail
with postage prepaid, if such notice is addressed to the party to be notified at
such party’s address or facsimile number as set forth below or as subsequently
modified by written notice.
 
(f)           Amendments and Waivers.  Any term of this Agreement may be amended
with the written consent of the Party or their respective successors and
assigns.  Any amendment or waiver effected in accordance with this Section 12(f)
shall be binding upon the Party and their respective successors and assigns.
 
(g)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the Parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable.  In the event that the Parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(h)           Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the Parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the Parties hereto concerning such subject matter are expressly
canceled.
 
 
IN WITNESS WHEREOF, the Debtor and Secured Party have caused this Agreement to
be duly executed and delivered as of the date first above written.



  DEBTOR:           ETHOS ENVIRONMENTAL, INC.          
 
By:
        Enrique de Vilmorin, President & CEO            
Address:
6800 Gateway Park Drive
     
San Diego, CA 92154
            SECURED PARTY:       Patricia Applegate         By:       Its:      
       
Address:
   

 

 
9

--------------------------------------------------------------------------------

 
